PENDLETON, J.
The action was brought to recover a sum defendant agreed to pay in consideration of plaintiffs’ releasing a third party from an alleged indebtedness. The defense is want of con*899sideration, on the- ground that plaintiffs had no valid claim against the third party. The defendant also set up the statute of frauds.
[1, 2] That a promise to pay in consideration of a release of the debt of another is not within the statute of frauds is well settled and needs no discussion. While the release of an invalid claim may be no consideration, the release of a doubtful claim, as to which there is a dispute in good faith, is a sufficient consideration for a promise. The bills, one sent to Bayer & Pretzfelder, and one by them to the Liberty Clothing Company at a higher figure, are declarations, part of the res geste, giving character to the act, as showing to whom credit was given, and, with the other testimony, made out at least a case to go to the jury, and the dismissal of the complaint was error.
Judgment reversed, and new trial ordered; costs to appellants to abide the event. All concur.